          Case 1:20-cv-03905-RA Document 47 Filed 08/28/20 Page 1 of 2




                                                                                                   Peter J. Fazio
                                                                                                 (212) 593-5458
                                                                                           pjfazio@arfdlaw.com


August 27, 2020

VIA ECF

United States District Court for
The Southern District of New York
40 Foley Square, Room
2203 New York, NY 10007
Attention: The Honorable Judge Ronnie Abrams

Re: 632 Metacom Inc., et al v. Certain Underwriters at Lloyd’s, et al;
    Civil No.:      20-cv-03905
     Our File No:   960.002

Dear Judge Abrams:

       Our office represents the Defendant, Certain Underwriters at Lloyd’s, London
Subscribing to Policy Number XSZ146282 (“Lloyd’s”) in the above-entitled action.

       Please permit this correspondence to serve as a joint request to adjourn both the filing of
the joint submission letter with case management plan and scheduling order currently due
August 28, 2020, as well as the initial status conference scheduled for September 4, 2020. This is
the second request to adjourn the joint submission and initial status conference. Plaintiffs’
consent to said request.

        This matter pertains to an alleged putative class action, wherein the named Plaintiff is a
Warren, Rhode Island business that seeks insurance coverage under a commercial property policy
for alleged loss of business income related to their businesses in Warren, Rhode Island. Lloyd’s
executed a Waiver of Service of Summons dated May 29, 2020. Lloyd’s response to the
Complaint is currently due July 28, 2020.

        The Defendant has filed a pre-answer motion to dismiss and a motion to transfer venue.
Plaintiffs’ response to these motions is now due on September 2, 2020. Therefore, the parties
request that the initial conference be adjourned until September 30, 2020.
          Case 1:20-cv-03905-RA Document 47 Filed 08/28/20 Page 2 of 2

United States District Court, Southern District of New York
Attention: The Honorable Judge Ronnie Abrams
August 27, 2020
Re: 632 Metacom, Inc., et al v. Certain Underwriters at Lloyd’s, et al;
Civil No.: 20-cv-3905

Thank you for your consideration.

Very truly yours,

AARONSON RAPPAPORT FEINSTEIN & DEUTSCH, LLP


Peter J. Fazio
Cc: All Parties Via ECF




                                 Application granted. The initial conference is hereby adjourned to
                                 October 2, 2020 at 2:30 PM. The parties shall submit the joint letter and
                                 proposed case management plan described in the Court's June 22, 2020
                                 Order, Dkt. 15, no later than September 25, 2020.

                                 SO ORDERED.

                                                                    ____________________________
                                                                    Hon. Ronnie Abrams
                                                                    8/27/2020




                                                2
